IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


KEYSTONE CARE ADMINISTRATIVE             : No. 106 MAL 2017
SERVICES, INC.,                          :
                                         :
                 Respondent              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
BRUCE GROSSINGER, D.O.,                  :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.